Citation Nr: 1453233	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill). 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran separated from active service with the Air Force under honorable conditions on September 30, 2001. 


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. § 3311 (West 2002); 38 C.F.R. § 21.9520 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

However, in appeals where the law is dispositive, as in this case, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a veteran, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the veteran ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 
Basic Eligibility for Educational Assistance

In this case, the Veteran asserts that he is entitled to educational benefits under the Post 9/11 GI Bill.  

The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b). 

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, 12304.  See 38 C.F.R. § 21.9505.

The Veteran's DD-214 confirms that he served with the Air Force from September 17, 1991, to September 30, 2001.  Thus, he was on active duty for approximately ten years and was in fact on active duty after September 10, 2001, as he noted in his appeal.  Nonetheless, eligibility for educational assistance under 38 U.S.C. Chapter 33 is based on active service after September 10, 2001.  

The Veteran did not serve a minimum of 90 aggregate days on active duty after September 10, 2001, because he separated from service under honorable conditions nineteen days later, on September 30, 2001.   

The Board notes further that the evidence does not show, and the Veteran does not contend, that he was discharged under other than dishonorable conditions due to a service-connected disability.  To the contrary, the record shows that the Veteran did not have a minimum of 30 days qualifying "active duty" after September 10, 2001, and that he retired voluntarily.
Based on the foregoing, the Veteran is ineligible for educational assistance benefits under Chapter 33.  38 C.F.R. § 21.9520. 

The Board acknowledges the Veteran's statement that he was adversely affected by the implementation of the stop-loss program during Operation Enduring Freedom and wanted to continue serving in the Air Force.  Thus, he seems to be asserting that he is entitled to educational assistance benefits on an equitable basis.  Nonetheless, the record is clear that he did not serve a minimum of 90 aggregate days after September 10, 2001.  Although the Board is sympathetic toward the veteran, the regulatory criteria and legal precedent governing eligibility for Chapter 33 educational assistance benefits are clear and specific; the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

The law in this case, and not the evidence, is dispositive of the Veteran's appeal.  See Sabonis, 6 Vet. App. at 430.  As such, basic eligibility for educational assistance under Chapter 33, Title 38, United States Code, cannot be established in the present case.  Where the law rather than the facts is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

The appeal is denied. 



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


